 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHARLES M. DUFFY
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
     P.O. Box 683
 4
     Washington, D.C. 20044-0683
     Telephone: (202) 307-6406
 5   charles.m.duffy@usdoj.gov
     Attorneys for the United States of America
 6
     McGREGOR SCOTT
 7   United States Attorney
     Of Counsel
 8
                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

      PARVA PROPERTY MANAGEMENT
10
      LLC; and PARVANEH ALIZADEH                          Case No. 2:20-mc-00003-TLN-AC
11           Plaintiffs,
                                                          STIPULATION TO CONTINUE
12                   v.                                   HEARING

13    BANK OF AMERICA; MFUG UNION
      BANK N.A.; U.S. BANK; WELLS
14    FARGO BANK, N.A.; and UNITED
      STATES OF AMERICA
15
             Defendants.
16

17          The Petitioners, Parva Property Management LLC and Parvaneh Alizadeh and

18   Respondent, United States of America – which are the primary litigants in this matter - by and

19   through their undersigned counsel, hereby stipulate to continue the hearing that is currently set

20   for February 12, 2020 at 10:00 a.m. on the Motion to Quash IRS Summons to April 1, 2020 at

21   10:00 a.m. The reason for the stipulation is to provide more time for the United States to

22

                                                      1
 1   gather relevant facts and also respond to the Motion.

 2
            STIPULATED AND AGREED TO BY:
 3
                                                  RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General
 4
                                                   /s/ Charles M. Duffy
 5                                                CHARLES M. DUFFY
                                                  Trial Attorney, Tax Division
 6                                                U.S. Department of Justice
                                                  Washington, D.C. 20044
 7                                                Telephone: (202) 307-6406
                                                  charles.m.duffy@usdoj.gov
 8                                                Attorneys for the United States of America

 9                                                McGREGOR SCOTT
                                                  United States Attorney
                                                  Of Counsel
10
                                                  /s/ Paul A. Warner
11                                                PAUL A. WARNER, ESQUIRE
                                                  1624 Santa Clara Drive (Suite 2200)
12                                                Roseville, CA 95661
                                                  Telephone: (916) 996-3100
13

14
     IT IS SO ORDERED this 30th day of January, 2020.
15

16

17

18

19

20

21

22

                                                     2
